          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

MICHAEL NELLUMS                                          PLAINTIFF

v.                     No. 4:19-cv-751-DPM

NORTH LITTLE ROCK SCHOOL DISTRICT                      DEFENDANT

                               ORDER

     Nellums's attorney, Mr. Walker, recently passed away. The Initial
Scheduling Order, NQ 5, is modified:      Rule 26(f) report due by
17 January 2020. Nellums must hire a new lawyer, or file a paper
stating he intends to proceed without a lawyer, by 20 December 2019.
The Court directs Mr. Walker's staff and defense counsel to mail this
Order to Mr. Nellums's last known address.

     So Ordered.



                                D .P. Marshallfr.
                                United States District Judge
